Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 11, line 6, filed 10 October 2022, with respect to the rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Imada et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/217312 A1), hereinafter Imada, and further in view of Ding et al. (United States Patent Publication No. US 2017/0009006 A1), hereinafter Ding, have been fully considered but they are not persuasive. The Applicant argues that the amendment “wherein the one or more second monomers are free of solubility enhancing polar moieties” requires the withdrawal of the rejections of record. This is not persuasive.  Ding teaches more than second (or other) monomers than those which are solubility enhancing polar moieties. Paragraphs [0021-0023] indicate other monomers which may comprise the polymer which are free of solubility enhancing polar moieties. Given that the amended claim language is open-ended and thus allow for both solubility enhancing polar moieties and non- solubility enhancing polar moieties, the rejections of record stand.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Imada et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/217312 A1), hereinafter Imada, and further in view of Ding et al. (United States Patent Publication No. US 2017/0009006 A1), hereinafter Ding.
6.	Regarding Claims 1-8, Imada teaches (Paragraphs [0013-0062] of English Translation) a polyarylene ether. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) an additive polymer. Imada teaches (Paragraph [0083] of English Translation) a solvent. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises an aromatic group or a heteroaromatic group. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the aromatic group or the heteroaromatic group comprises at least one protected or free functional group selected from hydroxy, thiol, and amino. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the at least one protected or free functional group is hydroxy. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the at least one functional group is protected with a protecting group. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the protecting group comprises a formyl group, a substituted or unsubstituted linear or branched C1-10 alkyl group, a substituted or unsubstituted C3-10 cycloalkyl group, a substituted or unsubstituted C2-10 alkenyl group, a substituted or unsubstituted C2-10 alkynyl group, or a combination thereof. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (I) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (II) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) the additive polymer comprises a structural unit represented by Formula (III) of the present application. Imada teaches (Paragraphs [0013-0082 and 0089-0091] of English Translation) an amount of the additive polymer is 0.1 to 20 weight percent based on the total weight of solids in the composition.
7.	However, while Imada teaches a polyarylene ether, it does not teach the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties. Furthermore, Imada fails to teach one or more second monomers are free of solubility enhancing polar moieties.
8.	Ding teaches (Paragraphs [0014-0034]) the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties. Ding teaches (Paragraphs [0014-0034]) one or more second monomers are free of solubility enhancing polar moieties. Ding teaches (Paragraph [0034]) the polyarylene ether therein disclosed exhibit increased solubility and may provide a low dielectric constant insulating material on a substrate, i.e. an underlayer.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imada to incorporate the teachings of Ding to comprise the polyarylene ether comprises polymerized units of one or more first monomers having two or more cyclopentadienone moieties and one or more second monomers having an aromatic moiety and two or more alkynyl moieties, wherein one or more second monomers are free of solubility enhancing polar moieties. Doing so would result in increased solubility and the capability of providing a low dielectric constant insulating material on a substrate, as recognized by Ding.

Conclusion
10.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737